Allowable Subject Matter
1.         Claims 1-26 are allowed.
2.         The following is examiner's statement of reason for allowance.

Church et al. (US PG-PUB 20180224968 A1) teaches touch sensor 10 according to embodiments of the disclosure which is of the grid type.  There are two groups of parallel electrodes, X electrodes 24 and Y electrodes 26.  The X and Y electrodes are illustrated as extending orthogonal to each other, but other angles could be used, so long as the X and Y electrodes cross to form a suitable number and overall density of nodes 25, where nodes are defined by the crossing points of pairs of X and Y electrodes (as viewed in plan view).  An example node (X3, Y3) is marked in the figure.  The number of nodes 25 will generally be the product of the number of X electrodes and Y electrodes--in the illustrated example there are M x N nodes, where M is the number of X electrode lines and N is the number of Y electrode lines.  Each node, i.e. crossing point, 25 is associated with a sub-area 27 of the touch sensor into which X and Y electrode patterning can extend so that touches will generate signals that will be associated with that node. (See Fig. 3 and 7b).

          Frey  (US PG-PUB 20140152579 A1) teaches  A multi-layer touch panel, comprising: an upper electrode comprised of an interconnected upper mesh of micro-wire conductors;  a lower electrode comprised of an interconnected lower mesh of micro-wire conductors;  a 
dielectric disposed between the upper electrode and lower electrode;  wherein the upper electrode crosses-over the lower electrode at a cross-over area, thus defining an upper electrode cross-over area having a first conductor pattern, and a lower electrode cross-over area having a second conductor pattern (See Fig. 31a).

         Kim et. al (US PG-PUB 20200125203 A1) teaches A display device including a display panel including a light emitting element and an encapsulation layer covering the light emitting element; and an input sensing unit disposed on the display panel.  The input sensing unit includes a first conductive pattern disposed on the encapsulation layer, and including a first portion and a second portion extend from the first portion; an insulation layer covering the first conductive pattern; and a second conductive pattern disposed on the insulation layer, and including a third portion overlapping the at least a portion of the first portion of the first conductive pattern and a fourth portion extend from the third portion.

          Nakamura  (US PG-PUB 20160216806 A1) teaches a conductive film in which the area of an intersection portion between a first electrode pattern and a second electrode pattern is defined and is suitable for a touch panel in terms of, for example, the accuracy of detection (S/N ratio), a touch panel including the conductive film, and a display device including the touch panel. The conductive film includes a transparent base, two or more first electrode patterns, and two or more second electrode patterns.  The first electrode pattern and the second electrode pattern face each other, with the transparent base interposed therebetween, and intersect each other.  Each of the first electrode pattern and the second electrode pattern is a combination of a plurality of cells formed by thin metal wires. 

          Hsu  (US PG-PUB 20190056816  A1) teaches A touch sensor includes first sensing lines and second sensing lines.  The first sensing lines are arranged in a first direction, and each of the first sensing lines includes one or more first mesh electrode.  The second sensing 
lines are arranged in a second direction and intersecting the plurality of first sensing lines, and each of the second sensing lines includes one or more second mesh electrode.  Each of the first mesh electrode and the second mesh electrode includes conductive frames and bridging electrodes.  The conductive frames are apart from each other, wherein each of the conductive frames has an aperture (See Fig. 4).

Regarding claim 1, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “wherein the cross electrode comprises a plurality of first cross portions spaced from each other in a second direction crossing the first direction and a plurality of second cross portions between the plurality of first cross portions, wherein the plurality of second portions comprises a first pattern portion extending in the first direction and a plurality of second pattern portions extending in the second direction, wherein a first opening is in the plurality of first portions, wherein a second opening is in the first pattern portion, and wherein a size of the first opening is greater than a size of the second opening”. 

Regarding claim 20, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “wherein a first region, a second region adjacent to the first region in a first direction, and a third region adjacent to the first region in a second direction crossing the first direction are in the sensor layer, wherein a first opening is in a first portion of the electrode located in the first region, and wherein a size of a second opening is greater than a size of the first opening, the second opening being in a second portion of the electrode located in the second region”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY ONYEKABA/Primary Examiner, Art Unit 2628